DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The list of indefiniteness issues is not to be considered full or complete.  Examiner notes that applicant should have the claims revised by a natural English speaker.
Regarding claim 1: 
-Applicant has included multiple parts are “means”, for instance “first fixing means”, “transmission means”, “slot means”, “recess means”, “roll means”, “resilient means”, “coupling means” etc… Examiner is unsure if applicant intends to use 112f “means plus function” terminology, or if applicant adds the word “means” with no distinguishing purpose.  Examiner notes that “slot” and “recess” are acceptable, while “roller” would be appropriate.  Examiner believes that the “fixing means” 
-Applicant claims the appliance in intended use in line 1, but relates the axis of the hinge pin to a plane of the door in line 8.  Examiner is unsure if applicant intends to claim the appliance or not.  Examiner assumes not.
-Applicant removes “assigned to be fixed” and replaces it with “configured for fixation”.  Applicant then claims “assigned to be fixed” but does replace it with “configured for fixation” as before.  Examiner is unsure the difference in scope.  Examiner assumes applicant intended to amend in the same manner.
-Applicant claims “in an operative condition”.  Examiner is unsure what this means.  Does this mean assembled? Does this mean attached?  Examiner assumes this means assembled.  Examiner also notes that the hinge is claimed in the assembled condition, and therefore this phrase is redundant.
-Applicant claims “rotation axis of the hinge pin 4 and a plane of the door in the closed position are substantially horizontal”.  Examiner notes that in figure 1, the hinge pin 4 is substantially below the door P.  Examiner is unsure what applicant is trying to claim in this phrase, based on figure 1.  
-Applicant claims “shaped guide means 19” and “shaped body means 13”.  Examiner notes that based on figure 15, “shaped body means 13 is a lever arm.  
-Examiner notes that applicant’s description of parts are narrative, claiming features of the same part in multiple different locations.  Examiner is unsure of the structures positively attributed to which part.  
-“for coupling to a resilient means”.  Examiner notes that this phrase means the resilient means is NOT claimed, however examiner assumes that applicant intends to positively claim the resilient means.

-“metastable opening condition”.  Examiner notes that “metastable” is an atypical term, and requests applicant assist examiner in understanding the scope of this term.  Examiner contends that applicant intends to claim an intermediary position that is also open, but allows the hinge to open further than that position.


Based on the assumptions above, examiner assumes the following claim is definite.  Examiner suggests utilizing this claim as the basis for any future amendments.  Examiner notes the following definite claim IS REJECTED BELOW.  
1: A hinge device for appliances with a body and a top lid, the hinge comprising:
	a first fixing device configured to attach to the body of the appliance;
	a second fixing device configured to attach to the top lid of the appliance;
	a hinge pin having a rotation axis, the hinge pin pivotally connecting the first fixing device and the second fixing device to allow opening and closing of the appliance;
	a shaped guide protruding from a side of the first fixing device, the shaped guide having a slot and a path portion having two extremities and a recess between the two extremities, the slot and the path portion are substantially rectilinear and parallel; 
	a resilient means having two opposite ends, the first end is coupled to the first fixing means;
	and a transmission means, comprising:

		-a second connection pin parallel to the first connection pin, the second connection pin is slideably inserted in the slot of the shaped guide;
		-a shaped body comprising a roller and a coupler, the roller abuts the path portion of the shaped guide and the coupler is coupled to the second end of the resilient means, 
wherein, in a closed position of the hinge device, the roller abuts the first extremity, in an intermediate open position, the roller abuts the recess, and in the open position, the roller abuts the second extremity, and the resilient means biases the hinge towards the open position of the hinge; and
wherein, the roller engages the recess while moving between the first extremity and the second extremity, and requires extra effort to pass over the recess.  


Regarding claim 2, 
-Applicant has previously claimed the path portion is “substantially rectilinear” in claim 1.  
-Applicant claims “resilient means through the coupling means”.  Examiner notes that the resilient means is claimed as attached to the coupling means in claim 1. 
-Applicant claims “transmits to the shaped body means an elastic force”.  Examiner notes that the resilient means is resilient and is directly attached to the shaped body.  
-Applicant claims “a component acting in a direction according to a rotation in the opening direction”.  Examiner is unsure what the “opening direction” is.  Examiner has assumed above that the resilient means biases the hinge toward the open position.  
-Applicant claims “and said substantially rectilinear average profile”.  Examiner notes that applicant has not previously claimed or disclosed “average profile”, or ANY profile for that matter.  

Regarding claim 3, 
-Applicant claims “ramp means” while intending just “ramp”.  
-applicant claims “reaching and running the protruding ramp means in the opening stroke, damps slows or both damps and slows a speed of the closing motion”.  Examiner assumes that the ramp has the intended function of slowing the roller as it approaches the open position.

Regarding claim 5,
-applicant claims the “the hinge device further comprising an arm means”.  Examiner assumes that applicant intends to further modify the transmission means by further comprising an arm means.
-applicant claims “arm means” when applicant intends to claim an arm.  

Regarding claim 6, 
-applicant claims “characterized in that”.  Examiner is unsure if this is closed, or open.  Examiner assumes that since applicant’s other claims are “further comprising”, that applicant intends this phrase to be an open phrase.  
-Applicant again claims the descriptors of parts before claiming the part.  Examiner assumes that applicant is claiming “another slot means” in “first fixing device” 3.  
-Applicant claims “carried out into or secured to the first fixing means”.  Examiner is unsure what “carried out into” means.  Does applicant intend “integral with”?  

Regarding claim 7, 


Regarding claim 8, 
-applicant claims “characterized in that”.  Examiner is unsure if this is closed, or open.  Examiner assumes that since applicant’s other claims are “further comprising”, that applicant intends this phrase to be an open phrase.  
-applicant has previously claimed “another slot means 33”, and examiner assumes that “other slot means” refers to “another slot means” previously claimed.

Regarding claim 9, 
-“punched and bent metal sheet” refers to the method of making, and not the device itself.  Examiner contends that Applicant is reminded that process limitations are given little patentable weight in product claims since the patentability determination of product-by-process claims is based on the product itself, even though such claims are limited and defined by the process.  See MPEP § 2113. 
-“for seats of the hinge pin”.  Examiner does not understand if “seat” is positively claimed, nor what a “seat” is.  Does applicant mean a hole?

Regarding claim 10, 


Regarding claim 11,
-“punched and bent metal sheet” refers to the method of making, and not the device itself.  Examiner contends that Applicant is reminded that process limitations are given little patentable weight in product claims since the patentability determination of product-by-process claims is based on the product itself, even though such claims are limited and defined by the process.  See MPEP § 2113. 
-“partially contains the shaped body means”.  Does applicant intend that the shaped body means fits inside the arm means?  Examiner notes that the arm means to not “contain” the shaped body means.

Regarding claim 13, 
-“punched and bent metal sheet” refers to the method of making, and not the device itself.  Examiner contends that Applicant is reminded that process limitations are given little patentable weight in product claims since the patentability determination of product-by-process claims is based on the product itself, even though such claims are limited and defined by the process.  See MPEP § 2113. 
-“sanded or polished” is also a method step.  Please see above.

Regarding claim 14, 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over 2425365 Davidson in view of 4953259 Frye.
Regarding all claims, examiner rejects them as best understood.  Examiner notes that the assumed claim 1, which is definite, is rejected below.
Regarding claim 1, Davidson discloses a hinge device for appliances with a body and a top lid, the hinge comprising:
	a first fixing device 14 configured to attach to the body of the appliance;
	a second fixing device 19 configured to attach to the top lid of the appliance;
	a hinge pin 23 having a rotation axis, the hinge pin 23 pivotally connecting the first fixing device 14 and the second fixing device 19 to allow opening and closing of the appliance (as shown between figures 1 and 2);
	a shaped guide (section annotated below) protruding from a side of the first fixing device 14, the shaped guide having a path portion (exterior edge with cam surfaces) having two 
    PNG
    media_image1.png
    540
    644
    media_image1.png
    Greyscale
extremities (below protrusion 44, and above protrusion 48) and a recess (indentation adjacent protrusion 48 opposite section 26) between the two extremities, the path portion are substantially rectilinear (slight curve); 
	a resilient means 40 having two opposite ends, the first end is coupled to (through other stationary parts of the appliance) the first fixing means 14;
	and a transmission means, comprising:
		-a first connection pin 31 directly attached to the second fixing means 19;
		-a shaped body 30 comprising a roller 36 and a coupler 42, the roller 36 abuts the path portion of the shaped guide (cam surfaces on the edge of first fixing device 14) and the coupler 42 is coupled to the second end of the resilient means 40 (figure 2), 
wherein, in a closed position of the hinge device (figure 1), the roller abuts the first extremity (roller 36 abuts the bottom side of protrusion 44), in an intermediate open position (just prior to the position of figure 2), the roller abuts the recess (lower surface of protrusion 48), and in the open position (figure 2), the roller 36 abuts the second extremity (upper surface of protrusion 48 in slot 26), and the resilient means 40 biases the hinge towards the closed position of the hinge (spring 40 pulls down, to rest in the position of least spring force in figure 1); and

Davidson does not disclose the use of a slot in the shaped guide with a second connection pin parallel to the first connection pin, the second connection pin is slideably inserted in the slot of the shaped guide.
Frye discloses a hinged device with a horizontal axis, the two pivoting parts are pivoted at a single axis, and Frye utilizes a slot in an arc shape to follow the rotation of the two parts of Frye so that further friction may be applied to particular locations around the rotation (figures 14 and 15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a slot parallel to the rotation around a single rotation point, as taught in Frye figures 14 and 15, to the hinge having a single rotation point and available space to put a slot in first fixing part 14, in order to apply more  stopping locations than just the position prior to protrusion 48.  Examiner contends that Davidson provides a stopping location at figures 1 and 2 and an intermediary resting position where the roller 36 abuts protrusion 48 on the opposite side of figure 2.  The addition of the groove and protrusion of Frye would allow for multiple different locations, and would be roughly in the identical shape to the exterior cam surface/path portion of Davidson.  
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

direction by pulling it closed, please see 112b rejection above) AND a component acting on the roller 36 (to force the roller to engage the path portion).

Regarding claim 3, Davidson as modified discloses the device of claim 2, wherein the path portion is provided with a ramp (protrusion 44) placed close to an extremity (both protrusions are adjacent extremities) which forces the roller 36 to damp, slow, or both damp or slow a speed of the closing motion.  

Regarding claim 9, Davidson as modified discloses the device of claim 1, wherein the first and second fixing devices are made of punched and bent metal sheet (“plate metal” column 1 line 43) and each having a pair of parallel ears (end portions) for seats (assumed to be holes) in the first fixing device 14 for seats (assumed to be through hole) of the hinge pin 23 and of the first connection pin 31 in the second fixing device 19.  

Regarding claim 12, Davidson as modified discloses the device of claim 1, wherein the roller 36 comprises a bushing or wheel rotatably engaged to a rotation pin (“roller 36 journalled on a stud 37” column 2, line 21) fixed to the corresponding lateral faces of the shaped body means 30.

Regarding claim 13, Davidson as modified discloses the device of claim 1 whereint eh shaped guide (annotated above) is a punched and bent metal sheet (integral with the  metal sheet of first fixing device 14) and the edge of the path portion is sanded or polished (in order to make a smooth surface for the rolling cam).

Regarding claim 14, Davidson as modified discloses the device of claim 1 wherein the resilient means 40 consists of a helical spring (shown in figure 2) acting in traction (as best understood, pulling down).  



Conclusion
Examiner notes that claims 4-8, 10-11 are rejected ONLY under 112b.  Examiner notes that clarifying amendments may result in prior art rejections of these claims in future actions.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677